         Case 2:16-cv-02105-JAR Document 604 Filed 09/10/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                       )
                                                 )
                 Plaintiffs,                     )
                                                 )        Case No. 16-2105-JAR-JPO
v.                                               )
                                                 )
SCOTT SCHWAB, in his official capacity           )
as Secretary of State for the State of           )
Kansas,                                          )
                                                 )
                  Defendant.                     )
                                                 )
                                                 )
PARKER BEDNASEK, et al.,                         )
                                                 )
                 Plaintiffs,                     )
                                                 )        Case No. 15-9300-JAR-JPO
v.                                               )
                                                 )
SCOTT SCHWAB, in his official capacity           )
as Secretary of State for the State of           )
Kansas,                                          )
                                                 )
                  Defendant.                     )
                                                 )


 JOINT MOTION AND STIPULATION REGARDING PLAINTIFFS’ MOTIONS FOR
                    ATTORNEYS’ FEES AND COSTS

       The parties in the above-captioned matters submit this joint motion and stipulation as per

D. Kan. Rule 54.2(b) for an entry of judgment in favor of Plaintiffs in part on their pending

applications for attorneys’ fees, costs, and expenses, for a collective total of $1,900,000.00. Cf.

N.C. State Conference of the NAACP v. McCrory, No.1:13-CV-658, Doc. No. 507 (M.D.N.C.

July 26, 2018) (joint motion of the parties in voting rights case to grant plaintiffs’ motions for

attorneys’ fees and costs in part, in accordance with terms of negotiated resolution) (attached as

Exhibit A); id. Doc. No. 508 (M.D.N.C. Dec. 7, 2018) (granting motion) (attached as Exhibit B).
           Case 2:16-cv-02105-JAR Document 604 Filed 09/10/21 Page 2 of 5




        On January 28, 2021, motions for attorneys’ fees, costs and expenses were filed by

Plaintiffs in both cases. See Fish Doc. No. 582, Bednasek Doc. No. 237. After completion of

Reply briefing, Plaintiffs amended their request to seek a total award of $3,363,514.85 in

combined attorneys’ fees, costs and expenses. See Fish Doc. No. 592 (Fish Plaintiffs’ total

request of $2,498,970.70); Bednasek Doc. No. 237 (Bednasek Plaintiff’s original total request of

$816,344.15); Bednasek Doc. No. 252 (supplemental request for $48,200.00).

        On July 20, the parties undertook mediation and were able to reach a negotiated

resolution of the pending motions. The parties therefore ask the Court to grant Plaintiffs’

motions in part as follows:

        1. Award Plaintiffs costs and expenses in the amount of $370,000.00, and attorneys’ fees

in the amount of $1,530,000.00, for a total award for attorneys’ fees and litigation expenses in

the amount of $1,900,000.00, to be allocated among Plaintiffs’ counsel in the two cases as

follows:


                                  Fees Owed     Costs and Expenses Owed         TOTAL OWED

 Fish                          $1,075,000.00                  $350,000.00          $1,425,000.00

 Bednasek                       $455,000.00                    $20,000.00            $475,000.00

 TOTAL OWED                    $1,530,000.00                  $370,000.00          $1,900,000.00


Plaintiffs’ counsel for each case may allocate such costs, expenses and fees awarded in

connection with their case as they may agree among themselves.

        2. Defendants shall pay this Award of costs, expenses and fees within thirty (30) days of

publication of legislation appropriating monies sufficient to pay the full Settlement Sum.

        A proposed Order for each case will be submitted for the Court’s approval.
         Case 2:16-cv-02105-JAR Document 604 Filed 09/10/21 Page 3 of 5




Respectfully submitted, this 10th day of September, 2021.


/s/ Stanley R. Parker
Stanley R. Parker, KS (#10971)
Office of the Attorney General
Assistant Attorney General/Trial Counsel
120 SW 10th Avenue, 2nd Floor
Topeka, Kansas, 66612-1597
Phone: (785) 368-8423
Fax: (785) 291-3767
stanley.parker@ag.ks.gov

Counsel for Defendant
Secretary of State Scott Schwab



 /s/ Sharon Brett                        _      /s/ Dale E. Ho
 SHARON BRETT (#28696)                          DALE E. HO*
 American Civil Liberties Union of Kansas       R. ORION DANJUMA*
 6701 W 64th St., Suite 210                     SOPHIA LIN LAKIN*
 Overland Park, KS 66202                        American Civil Liberties Union Foundation,
 Phone: (913) 490-4100                          125 Broad St.
 Fax: (913) 490-4119                            New York, NY 10004
 sbrett@aclukansas.org                          Phone: (212) 549-2693
                                                dale.ho@aclu.org
                                                odanjuma@aclu.org
                                                slakin@aclu.org


 NEIL A. STEINER*                               ANGELA M. LIU*
 Dechert LLP                                    Dechert LLP
 1095 Avenue of the Americas                    35 West Wacker Drive
 New York, NY 10036                             Suite 3400
 T: (212) 698-3822                              Chicago, Illinois 60601-1608
 F: (212) 698-3599                              Phone: (312) 646 5816
 neil.steiner@dechert.com                       Fax: (312) 646 5858
                                                angela.liu@dechert.com


 Counsel for Fish Plaintiffs                    * admitted pro hac vice
Case 2:16-cv-02105-JAR Document 604 Filed 09/10/21 Page 4 of 5




                            DENTONS US LLP

                            /s/ Mark P. Johnson                  _
                            Mark P. Johnson Ks Bar #22289
                            Curtis E. Woods Mo. Bar # 27065 (pro hac vice)
                            Dentons US LLP
                            4520 Main Street
                            Suite 1100
                            Kansas City, MO 64111
                            816/460-2400
                            816/531-7545 (fax)
                            mark.johnson@dentons.com
                            curtis.woods@dentons.com
                            samantha.wenger@dentons.com


                            /s/ Mark Emert                      _
                            Mark Emert #22186
                            FAGAN EMERT L.L.C.
                            730 New Hampshire Street, Suite 210
                            Lawrence, KS 66044
                            (785) 331-0300 – Telephone
                            (785) 331-0303 – Facsimile
                            memert@fed-firm.com

                            Attorneys for Plaintiff Parker Bednasek
         Case 2:16-cv-02105-JAR Document 604 Filed 09/10/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on this 10th day of September, 2021, I

electronically filed the foregoing document using the CM/ECF system, which automatically

sends notice and a copy of the filing to all counsel of record.

                                              /s/ Sharon Brett
                                              SHARON BRETT
                                              Attorney for Fish Plaintiffs
